Exhibit 10.17
 
 
SOFTWAVE PRODUCT DISTRIBUTION AGREEMENT










AMONG


STINA RESOURCES LTD.


AND


AMERICA GREENER TECHNOLOGIES, INC.


AND


AGT SOFT WAVE, INC.
 
 
 

--------------------------------------------------------------------------------

 
 
DISTRIBUTION AGREEMENT


THIS AGREEMENT is made as of  February 1, 2016




AMONG:


STINA RESOURCES LTD. having an address located at Ste 10 – 8331 River Road,
Richmond B.C. V6X 1Y1
 
(the "Distributor")


 OF THE FIRST PART


AND:


AMERICA GREENER TECHNOLOGIES, INC. having an address located at 254 Mulberry
Street, Unit 113 Mesa, Arizona, USA 85202


("AGT ")
 
 OF THE SECOND PART


AND:


AGT SOFT WAVE, INC. having an address located at 254 Mulberry Street, Unit 113
Mesa, Arizona, USA 85202


("AGT Soft Wave")
 
OF THE THIRD PART
 
(AGT and AGT Soft Wave collectively known as the “Manufacturer”)


WHEREAS:


A.  
 AGT has been assigned all right, title and interest in a United States patent
(U.S. Patent No. 8,477,003 as attached to Schedule “A” hereof) which describes a
technology brand named “Soft Wave” (the pursuant to a patent assignment
instrument among AGT and Soft Wave’s inventors: Gary Dean Wilson and Michael
Dean Brown;



B.  
AGT and AGT Soft Wave purchased from such inventors pursuant to an asset
agreement dated October 31, 2104 further assets incidental and necessary for the
commercialization of the Soft Wave products;



C.  
The Distributor wishes to act as the Manufacturer’s Canadian distributor
initially as a non-exclusive distributor and upon the attainment of certain
performance thresholds and completion of payments as an exclusive distributor.

 
NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of one dollar (the
receipt and sufficiency of which is hereby acknowledged) the covenants and
agreements contained herein, the parties hereto agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
Page 2

 
1.           Definitions and Interpretation


1.1
In this Agreement the following terms will have the following meanings:



(a)  
“Confidential Information" has the meaning as ascribed in Section 4.1(e);



(b)  
“Deposit” has the meaning as ascribed in Section 6.1;



(c)  
“Exclusive Distribution Rights” means the license granted by the Manufacturer to
the Distributor granting exclusive distribution rights of the Products to be
sold or leased within the Territory by the Distributor on behalf of the
Manufacturer upon full payment of the Purchase Price;



(d)  
“Gross Monthly Revenue Threshold” means the gross aggregate proceeds of sales or
leases, as the case may be of the Products by the Distributor on behalf of the
Manufacturer within the Territory;



(e)  
"Intellectual Property" means any intellectual property relating to the
Products, including any patent, patent application, copyright, industrial
design, trademark, any rights to patent, copyright, industrial design or
trademark in any country, engineering designs, concepts, models, trade secrets,
know-how and show-how, and includes any new technology  or new products as may
hereafter be developed or acquired by the Manufacturer.



(f)  
“Non-Exclusive Distribution Rights” means the license granted by the
Manufacturer to the Distributor granting non-exclusive distribution rights of
the Products to be sold or leased within the Territory by the Distributor on
behalf of the Manufacturer upon the execution of this Agreement and payment of
the Deposit;



(g) 
“Product” means those products offered for distribution by way of sale or lease
by the Manufacturer to the Distributor which are associated with the
Manufacturer’s beneficial ownership of Intellectual Property regarding the
Products as further described herein in Schedule “A”;



(h)  
“Purchase Price” means the consideration paid by the Distributor to the
Manufacturer in exchange for the Distribution Rights as further described in
Section 6.2;



(i)  
“Right of First Refusal” has the meaning as ascribed in Section 5.1(f);



(j)  
“Royalty” has the meaning as ascribed in Section 6.5;



(k)  
“Term” has the meaning as ascribed in Section 3.2; and



(l)  
“Territory” has the meaning as ascribed in Section 2.1.




1.2
The following is a schedule to this Agreement:

 
 
 

--------------------------------------------------------------------------------

 
 
Page 3

               Schedule "A": Description of the Products


2.           Product Distribution and Allocation of Revenue


2.1
Until the granting of the Exclusive Distribution Rights from the Manufacturer to
the Distributor upon the payment of the Purchase Price, the Manufacturer agrees
to grant the Distributor Non-Exclusive Distribution Rights to distribute the
Products by way of commercially reasonable efforts [Note: this is the standard
of performance used throughout North America – “best efforts” not used anymore]
to first lease, and failing lease, to sell, on behalf of the Manufacturer,
within Canada (the "Territory"). The Non-Exclusive Distribution Rights hereby
conferred do not restrict the Manufacturer from selling or leasing the Products
to parties or end-users located in non-exclusive areas designated by the
Manufacturer from time to time whether inside or outside of the Territory.



2.2
The Distributor agrees to distribute the Products, by way of sale or lease, on
behalf the Manufacturer and the Distributor acknowledges the superiority of the
Manufacturer's Products and agrees to recommend the Manufacturer's Products to
potential customers where possible.

 
3.           Term and Initial Obligations


3.1
Until the granting of the Exclusive Distribution Rights, the Manufacturer will
provide the Distributor with Non-Exclusive Distribution Rights upon the
execution of this Agreement and payment of the Deposit as defined herein in
Section 6.1 of this Agreement.



 3.2.
Upon the payment of the Purchase Price as defined herein in Section 6.2 of this
Agreement, the term of the Exclusive Distribution Rights will be for a 25 year
period commencing from date the Distributor provides the Purchase Price to the
Manufacturer (the "Term") subject to earlier termination in accordance with the
provisions of this Agreement. The term of the Exclusive Distribution Rights
shall be automatically renewed for further terms of 20 years provided this
Agreement is not in any material default that would provide the Manufacturer
with bona-fide grounds for termination under Section 11 hereof.



4.            The Distributor's General Obligations


4.1           The Distributor will:


 
(a)
use reasonable efforts in promoting and selling the Products to the
Distributor's customers within the Territory;



 
(b)
all records must be maintained for a period of 6 years and all such records must
be made available for inspection and copies by the Manufacturer during normal
business hours upon 30 days prior written notice by the Manufacturer;



 
(c)
provide a quarterly summary of account activity to the Manufacturer, including
the status of all offers, contracts, proposals, leases, number of licenses
granted and number of Products shipped, Royalty payments and the number of
Products returned and/or sent in for repair and the like;



 
(d)
use reasonable efforts to aid the Manufacturer in the preparation of documents
required to close or finance each transaction within the Territory, on and, when
requested, assist in the collection of past due accounts. The Distributor will
make its best efforts to ensure that all markets and channels of distribution
within the Territory are utilized and that no discrimination in favour of any
unlicensed products occurs. The Manufacturer will supply to the Distributor
duplicates of documents and information sent to any customers at the
Distributor's request; and

 
 
 

--------------------------------------------------------------------------------

 
 
Page 4

 
 
(e)
refrain from disclosing to any person, corporation, association or otherwise,
except for the employees of the Distributor who, regarding the Products, may
require such disclosure in order to distribute the Products within the
Territory, any customer lists, trade secrets, business ideas, know-how and
technical information related to the Products or the Intellectual Property
(collectively, the "Confidential Information") concerning the business, or any
of the Products which the Distributor may acquire during the course of its
activities under any agreement between the Manufacturer and the Distributor. In
addition, the Distributor will take any and all necessary precautions to prevent
any such disclosure by any and all of its employees, officers, directors,
representatives, agents or subagents. The Distributor further acknowledges and
agrees that any right, title and interest in and to the Confidential Information
is vested in the Manufacturer and that such Information is the sole property of
the Manufacturer;



4.2
the Distributor will immediately notify the Manufacturer of any unauthorized
disclosure of the Confidential Information.



4.3
The confidentiality obligations of the Distributor will survive the expiration
or termination, for any reason, of this Agreement.



5.            The Manufacturer's General Obligations


5.1           The Manufacturer will:


 
(a)
unless excused by circumstances enumerated in this Agreement, shall deliver to
the Distributor the Products for which the Distributor places written orders
which are accepted by the Manufacturer, by shipment to locations designated by
the Distributor, in accordance with this Agreement. All prices quoted shall be
equivalent to the prices of such products sold in the United States converted
into and expressed in Canadian currency hereunder do not include such delivery
costs and any such costs shall be extra and borne by the customer or end-user.
Product deliveries to the Distributor shall be made within 30 calendar days of
receipt by the Manufacturer of written orders sent to the Manufacturer by the
Distributor;



 
(b)
provide the Distributor with suggested retail list prices for each of any the
Manufacturer’s Products and the Distributor agrees to market the Products
according to the Manufacturer’s pricing model.;



 
(c)
provide reasonable quantities of marketing and sales literature and product
lists at the Manufacturer's expense for the Distributor's use in marketing any
Product provided that the Manufacturer may in its discretion make direct
mailings to end-users and exhibit at industry shows within the Territory;



 
(d)
the Manufacturer will use reasonable efforts to maintain product superiority of
the Products. The Manufacturer will advise the Distributor of improvements or
problems which may develop with respect to the Products in writing within 30
days of discovering such improvement and/or problem;

 
 
 

--------------------------------------------------------------------------------

 
 
Page 5

 
 
(e)
if requested by the Distributor in writing, the Manufacturer will cause the
appointment of a designated representative of the Distributor to be appointed as
director or officer or both of the Manufacturer;



 
(f)
the Manufacturer will provide the Distributor with 30 days written notice
providing a right of first refusal for the distribution of the Products and any
other of product made by the Manufacturer or products whereby the Manufacturer
has the distribution rights of products made by Polarchem Associated Limited,
Polarchem International Ltd. and Chenvitech Ltd. for distribution within the
Territory as well as: the United Kingdom, France, Spain, Portugal, Greece and
Cyrus (the “Right of First Refusal”).



6.            Purchase Price and Royalties


6.1
Within 30 days of the execution of this Agreement, the Distributor is to pay the
Manufacturer CDN$25,000 (the “Deposit”) as consideration for the Manufacturer
granting the Distributor a license granting Non-Exclusive Distribution Rights.
The Non-Exclusive Distribution Rights will allow the Products to be sold or
leased by the Distributor to customers within the Territory on behalf of the
Manufacturer, by invoice and for the amounts referred to on Schedule "A", as
amended by the parties from time to time in writing.

 
 

6.2
The Distributor may, at its sole discretion, acquire Exclusive Distribution
Rights from the Manufacturer in exchange for an aggregate sum of CDN$250,000
comprising of the Deposit which shall be credited toward such sum, and three
separate payments by the Distributor to the Manufacturer upon reaching the
following Gross Monthly Revenue Thresholds (all of such three payments
collectively with the Deposit known as the “Purchase Price”):



 
(a)
a payment of CDN$75,000 cash payment immediately after the reaching the
CDN$250,000 Gross Monthly Revenue Threshold;



 
(b)
a payment of CDN$75,000 cash payment immediately after the reaching the
CDN$500,000 Gross Monthly Revenue Threshold; and



 
(c)
a payment of CDN$75,000 cash payment immediately after the reaching the
CDN$750,000 Gross Monthly Revenue Threshold.



6.3
There are no selling thresholds required by the Distributor regarding the
distribution of the Products, either by way of sale or lease, whether or not the
Distributor possesses Non-Exclusive Distribution Rights or Exclusive
Distribution Rights of the Products.



6.4
The Distributor may, at its sole discretion and without any penalty, make any
additional payments to the Manufacturer to accelerate any of the payments
comprising of the Purchase Price. Furthermore, any payment made by the
Distributor to the Manufacturer does not obligate the Distributor to make any
further payment to the Manufacturer.



6.5
The Manufacturer shall retain a royalty of 12% (twelve percent) of all gross
revenues, derived from of all Products sold or leased within the Territory (the
“Royalty”). The Royalty is subject to annual review and downward change.

 
 
 

--------------------------------------------------------------------------------

 
 
Page 6

 
6.6
The Distributor agrees that, in making any and all payments to the Manufacturer
under the terms of this Agreement, no deductions for warranty or any such other
claims against the Manufacturer will be made, unless the Distributor receives
from the Manufacturer prior written approval.



6.7 
The Manufacturer retains all title and interest in any Products which have not
been sold or leased and which have been given to the Distributor for
distribution purposes. The Manufacturer maintains the absolute right to
repossess and resell such Products at any time upon providing written notice.



7.            Advertising and Use of Name and Trademark


7.1
The Distributor, with the cooperation of the Manufacturer, shall carry out a
general marketing and advertising program for the Products in the Territory.



7.2
All the Products shall bear such trademarks as the Manufacturer shall determine
and shall be supplied by the Manufacturer on this basis. The Distributor may
also include its own name and trademark providing same does not obscure the
Manufacturer trademark. The Distributor may indicate in signs, advertising
materials or similar publicity that it is an authorized dealer of the Products.
All such materials will first be provided to the Manufacturer for comment before
publication or display.



7.3
There are no obligations by the Distributor to spend any minimum amount on
marketing and advertising the Products.



8.            Warranties


8.1
The Manufacturer hereby provides the Distributor with the limited warranty
summarized below with respect to the Products:



 
(a)
All the Products supplied to the Distributor pursuant to this Agreement shall be
free from manufacturing defects for a one-year period from delivery.  In the
event any the Manufacturer Product proves to be defective when correctly
installed, properly maintained and used as directed, such equipment shall be
repaired or replaced at the Manufacturer's expense on site.  The Products
requiring repair after the one-year period or as a result of abusive or improper
use will be repaired or replaced by the Manufacturer, on a fully loaded cost
basis.



8.2
In no event shall the Manufacturer be responsible for consequential damages
resulting from the supply of any defective Product and such limitation shall
include lost profits and the like. This includes theft from a site where a unit
has been installed by Distributor.



9.            Indemnity


9.1
The Distributor will indemnify and hold the Manufacturer harmless from and
against any claims, damages, suits, actions of every kind or nature arising out
of the activities of the Distributor hereunder including the failure of the
Distributor to perform its obligations under this Agreement, and any collateral
warranties or other liabilities created by acts of the Distributor in
conjunction with the distribution of the Products either by sale or lease.

 
 
 

--------------------------------------------------------------------------------

 
 
Page 7

 
9.2
The Manufacturer will indemnify and hold the Distributor harmless from and
against any claims, damages, suits, actions of every kind or nature arising out
of the provision of the Products by the Manufacturer to the Distributor or its
customers.



10.          Representations and Warranties


10.1
The Manufacturer and the Distributor represent and warrant each to the other as
follows:



 
(a)
as it pertains to the Manufacturer, a company duly organized, validly existing
and in good standing under the laws of its respective government jurisdictions
and has the corporate power to enter into and carry its obligations under this
Agreement, including the requisite corporate power and authority to grant
Non-Exclusive Distribution Rights and Exclusive Distribution Rights, and that
this Agreement has been duly authorized by all necessary corporate actions and
constitutes a valid and binding obligation on the part of the Manufacturer and
the Distributor; and



 
(b)
neither the execution and the delivery of this Agreement, nor the consummation
of the transactions contemplated hereby will violate or constitute a default
under any agreement or instrument to which the Manufacturer or the Distributor
is a party or by which their right, title and interest in any the Manufacturer
Product may be affected.



10.2
The Distributor covenants, represents and warrants to the Manufacturer as
follows:



 
(a)
the Distributor concedes the Manufacturer's ownership of rights, title and
interest in the Manufacturer's Intellectual Property (including the Products);



 
(b)
the Distributor agrees that all right, title, interest and goodwill endure to
the Manufacturer;



 
(c)
the Distributor agrees that any rights subsequently acquired with respect to the
Manufacturer's Intellectual Property or similar property are assigned to the
Manufacturer;



 
(d)
the Distributor undertakes not to contest validity of the Manufacturer's rights
in the Manufacturer's Intellectual Property;



 
(e)
the Distributor agrees to take no actions which might impair or interfere with
the Manufacturer's rights in the Manufacturer's Intellectual Property;



 
(f)
the Distributor agrees not to seek any trade mark, copyright, patent, or
industrial design registrations anywhere in connection with the Manufacturer's
Intellectual Property or similar property, except as directed by the
Manufacturer in writing;



 
(g)
the Distributor agrees not to adopt or use any property similar to the
Manufacturer's Intellectual Property during term and thereafter;



 
(h)
the Distributor shall not associate or commingle the Manufacturer's Intellectual
Property with other intellectual property without the Manufacturer's prior
consent;



 
(i)
the Distributor agrees not to use the Manufacturer's Intellectual Property in an
unauthorized manner and, in particular, not to use it in the Distributor's name
or as a name or part of a name of any other corporate legal entity, unless
agreed to by the Manufacturer in writing;

 
 
 

--------------------------------------------------------------------------------

 
 
Page 8

 
 
(j)
the grant of distributorship is subject to compliance with terms, and a breach
constitutes infringement of the Manufacturer's Intellectual Property;



 
(k)
the Distributor agrees the uniqueness of the Manufacturer's Intellectual
Property, difficulty of assessing damages from unauthorized use and propriety of
injunctive relief;



 
(l)
if necessary, the Distributor agrees to assist the Manufacturer with the
procurement of trade mark, copyright and industrial design protection, as
applicable, including cooperating in registered user application of such other
applications or filings as are required to effect necessary trade mark,
copyright, patent and industrial design protection at the Manufacturer's
expense;



 
(m)
the Distributor agrees to notify the Manufacturer of all unauthorized uses,
infringements of the Intellectual Property, imitations and any other claims
against the interests of the Manufacturer and assist the Manufacturer in
enforcement of trade mark, copyright, patent and industrial design protection;



 
(n)
if mutually agreed to by all parties in writing, the Distributor agrees that the
Manufacturer may have the right to decide whether to take action against
infringements and imitations or defend against any action, and the Distributor
to cooperate in any such action or defense; and



 
(o)
the Distributor agrees not to institute suit or take any action against
infringement or imitations without prior written consent of the Manufacturer.



11.           Termination


11.1
Upon providing 60 days prior written notice, this Agreement may be terminated by
the Manufacturer prior to the expiry of this Agreement at its discretion and
without prejudice to other remedies to which it may be entitled in the following
events:



 
(a)
if the Distributor fails to provide Royalty payments when due;



 
(b)
if the Distributor fails to provide samples/statements/access to the
Distributor's facilities or records;



 
(c)
forthwith in the event the Distributor becomes insolvent, makes an assignment
for the benefit of its creditors or seeks protection under bankruptcy
legislation or otherwise acts in a manner reasonably seen to be unprofessional
or disreputable; or



11.2
Upon providing 30 days written notice, this Agreement may be terminated by the
Distributor prior to the expiry of this Agreement at its discretion and without
prejudice to other remedies to which it may be entitled in the following events:



 
(a)
forthwith in the event the Manufacturer makes an assignment for the benefit of
its creditors or seeks protection under bankruptcy legislation; and

 
 
 

--------------------------------------------------------------------------------

 
 
Page 9

 
 
(b)
upon demand to cure a default in the Products if the Manufacturer is in default
in the performance of any material obligation hereunder which is not then
corrected.



11.3
For greater certainty, the parties agree that, both during and after the
performance of their responsibilities under this Agreement, each of them shall
make bona fide efforts to resolve any disputes arising between them by amicable
negotiations and provide frank, candid and timely disclosure of all relevant
facts, information and documents to facilitate those negotiations. Failing such
bona fide efforts to resolve any issues, the parties shall attempt to resolve
all disputes arising out of or in connection with this Agreement, or in respect
of any legal relationship associated with it or from it, by mediated negotiation
with the assistance of a neutral person appointed by the British Columbia
International Commercial Arbitration Centre administered under its Mediation
Rules. If the dispute cannot be settled within 30 days after the mediator has
been appointed, or such other period agreed to in writing by the parties, the
dispute shall be referred to and finally resolved by arbitration administered by
the British Columbia International Commercial Arbitration Centre, pursuant to
its Rules. In the absence of any written agreement otherwise, the place of
arbitration shall be Vancouver, British Columbia.



12.           Independent Contractor Relationship


12.1
The Distributor agrees that, with respect to all matters relating to this
Agreement, the Distributor will be deemed to be an independent contractor and
nothing contained herein or done hereunder will be construed as constituting
either party the agent of the another. Nothing contained herein or done
hereunder will be construed as binding the Manufacturer by any other agreement
entered into by the Distributor with any party other than the Manufacturer.



12.2
The parties also acknowledge that no partnership or joint venture relationship
is created by the parties upon the execution of this Agreement and that the
Agreement has been negotiated at arm’s length upon the parties.



13.           Force Majeure


13.1
the Distributor understands and acknowledges that the Manufacturer will not be
liable for any loss, damage, detention, delay or failure to perform in whole or
in part resulting from causes beyond the Manufacturer's control, including, but
not limited to, fires, strikes, insurrections, riots, embargoes, acts of God,
delays in transportation, inability to obtain supplies of raw materials, or
requirements or regulations of any government or any other civil or military
authority.

 
14.           Notices


14.1
Any notice required or permitted to be given or delivery required to be made to
any party may be effectively given or delivered if it is delivered personally or
by mail, email or facsimile at the addresses or telephone numbers set out above
or to such other address or telephone number as the party entitled to or
receiving such notice may notify the other party as provided for herein.
Delivery shall be deemed to have been received:





 
(a)
the same day if given by personal service or if transmitted by facsimile or
email; and



(b)           the fifth business day next following the day of posting if sent
by regular post.
 
 
 

--------------------------------------------------------------------------------

 
 
Page 10


15.           Severability


If any provision of this Agreement is determined to be invalid or unenforceable,
the provisions will be deemed to be severable from the remainder of this
Agreement and will not cause the invalidity or unenforceability of the remainder
of this Agreement.


16.           Assignment


The Distributor may not transfer, assign or sub-lease this Agreement or any part
thereof without the Manufacturer's prior written approval, which approval may be
unreasonably withheld. This Agreement will be binding upon and will enure to the
benefit of the Manufacturer and its successors and assigns, and will be binding
upon and enure to the benefit of the Distributor and its successors and
permitted assigns.


17.           No Implied Waivers


The failure of either party at any time to require performance by the other
party of any provision hereof will not affect in any way the right to require
such performance at any later time nor will the waiver by either party of a
breach of any provision hereof be taken or held to be a subsequent waiver.


18.           Governing Law


This Agreement will be construed and interpreted in accordance with the laws of
the Province of British Columbia, Canada and the parties hereto irrevocably
attorn to the jurisdiction of the courts of the Province of British Columbia,
Canada.


19.           Headings


The headings used in this Agreement are inserted for the convenience of
reference only, and will not in any way affect the interpretation of, or limit
or amplify, the provisions of this Agreement.


20.          Currency


Unless otherwise stated, all references to currency herein are to the currency
of Canada.


21.           Entire Agreement


This Agreement and the supplementary agreements hereto constitute the entire
agreement and understanding between the parties with respect to the subject
matter herein as of the date, of this Agreement and supersedes all prior
agreements, whether oral or written. The recitals and schedules hereto form a
part of this Agreement and are incorporated by reference into this Agreement.
This Agreement replaces and supersedes a certain Memorandum of Understanding
dated December 1, 2015 between Stina Resources Ltd. and American Greener
Technologies Corporation (the dba name for AGT)


22.           Amendments


No amendment, modification, discharge or rescission of this Agreement will be
valid, effective or binding unless, and only to the extent as, set out in
writing delivered personally or by email or facsimile on a concurrent or
subsequent date thereto, signed by a duly authorized representative of each
party.
 
 
 

--------------------------------------------------------------------------------

 
 
Page 11


23.           General and Further Assurance


Each party will at its expense execute and deliver such further and other
documents and instruments, and do such further and other acts and things, both
before and after the execution of this Agreement, as may be necessary to carry
out and give effect to the full intent of this Agreement.


24.           Execution in Counterpart


This Agreement may be executed in several parts in the same form and such parts
as so executed will together form one original agreement, and such parts, if
more than one, will be read together and construed as if all the signing parties
hereto had executed one copy of this Agreement, and any facsimile signature
shall be taken as an original.











 
[The remainder of this page is left intentionally blank.]
 
 
 

--------------------------------------------------------------------------------

 
 
Page 12
 
IN WITNESS WHEREOF the parties have entered into this Agreement by their duly
authorized representatives effective as of the date first set out above.


STINA RESOURCES LTD.







/s/ James Corrigan
Per: Authorized Signatory




AMERICA GREENER TECHNOLOGIES, INC.







/s/ John Mooney
Per: Authorized Signatory




AGT SOFT WAVE, INC.







/s/ John Mooney
Per: Authorized Signatory
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE "A"


DESCRIPTION OF THE PRODUCTS
 
Each Soft Wave unit referred to in this agreement is an electronic device that
AGT produces. The unit includes an enclosed set of rods bound in copper wire,
intended to be wrapped around various sizes of water pipes that will be
affected. The unit also includes an electronic control device with power source,
to provide current to the wires, thus producing an electrical Gauss Field across
the pipe.


The Softwave Units come in various sizes from 1” to 12” inch pipe diameters. The
Unit Price for Stina shall be Cost of Unit + 20% markup.
 
The Unit Royalty payable to AGT has been agreed to at 12%
 

 
 



--------------------------------------------------------------------------------